Citation Nr: 1232124	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependency.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was originally scheduled for a central office hearing on October 19, 2010.  The record indicates that he, through his representative, withdrew his hearing request on October 20, 2010.  See 38 C.F.R. § 20.704(e) (2011). 

In a July 2011 decision (implements by a July 2012 rating decision), the Board increased the initial rating assigned for the Veteran's service-connected PTSD to 70 percent, but no higher.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a Joint Motion for Partial Remand, a February 2012 Order of the Court remanded the portion of the Board's decision that denied entitlement to an initial evaluation in excess of 70 percent for PTSD and dismissed the remaining issue in order to not disturb the portion of the Board's decision that increased the appellant's initial disability rating to 70 percent for PTSD.  The case is now returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In an October 2010 Informal Hearing Presentation, the Veteran's representative reported the Veteran's beliefs that his disability had become worse since his last VA examination in 2009.  Treatment records from the Secaucus Vet Center and the Lyons VA Medical Center dated in 2010 also reflected an increase in symptomatology.  More specifically, in January 2010, the Veteran reported that he had increased levels of anxiety, irritability, and anger due to the threat to his employment.  A March 2010 treatment record noted an exacerbation of PTSD symptoms and impending unemployment.  In September 2010, he reported an increase in the frequency and intensity of intrusive thoughts as well as increased levels of isolation and avoidant behaviors.  Given these reports, VA's duty to obtain a new PTSD examination is triggered. 

Additionally, in May 2012 correspondence, the Veteran's representative reported that the Veteran seeks regular treatment at the Secaucus Vet Center and the Lyons VA Medical Center and requested updated treatment records from October 2010 to the present.  As the VA records may have a bearing on the Veteran's claims VA has an obligation to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2) (2011). 

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

As discussed below, there is evidence of unemployability, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for PTSD. 

The record shows that the Veteran's employment with his long-term employer ended on March 31, 2011.  Although, the nature and circumstances of the Veteran's termination and current employment status is unclear, treatment records from the Secaucus Vet Center dated in 2010 documented the Veteran reports of engaging in isolative behaviors to deal with extra pressures, and would "go off into [his] own world" while at work.  See March and September 2010 treatment records.  In March 2010, the VA Counselor noted that the stress of the uncertainty of the Veteran's job situation intensified his PTSD symptoms.  The Board finds that the issue of TDIU is raised as part of the increased rating claim and is included as part of the appeal.  Rice; Roberson.

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran is rated at 70 percent disabled for his service-connected PTSD with alcohol dependency.
The Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). Cf. 38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2011).

The Veteran has also not been provided with an application for TDIU on which he could detail his prior employment history.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected PTSD is sufficient to preclude gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

2.  Provide the Veteran with a VA Form 21-8940, an application for TDIU, and inform him that it must be completed and returned in order for his claim to be properly developed and adjudicated.

Ask the Veteran to report his annual earnings for the years since March 2011.  This information is needed to determine whether he has been employed since that time and if so whether such employment has been marginal.

3.  Obtain and associate with the claims file and/or the Veteran's file in the Virtual VA system, all records of the Veteran's treatment for a psychiatric disability since October 2010, to include treatment records from the Secaucus Vet Center and the Lyons VA Medical Center.

4.  After all current treatment records have been obtained and associated with the Veteran's file, the Veteran should be scheduled for a psychiatric examination.  The examiner should review the Veteran's physical and Virtual VA claims file prior to the examination, and should note that such review occurred in the examination report. 

The examiner should provide an opinion as to the severity of the service-connected PTSD with alcohol dependency symptomatology and its impact on occupational and social functioning, apart from that attributable to any non-service connected disabilities.  If it is not possible to distinguish the service connected from non-service connected symptomatology the examiner should so state. 

In providing an opinion as to the severity of the Veteran's PTSD with alcohol dependency symptomatology, the examiner should address the severity of the disability for the entire period from March 12, 2007, to the present. 

Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD with alcohol dependency and bilateral hearing loss preclude him from securing substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report. 

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



